Title: To James Madison from Edmund Pendleton, 30 June 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. June 30th. 1783.
I assure you that neither my health nor punctuality were tardy in the disappt. you mention in yr. favr. of the 17th.—but either the Post Office or some impertinent Curiosity by the way, intercepting my letter of the 9th., wch. I wrote, and put into the usual course; however you will have abundant proofs that the loss was probably small.
If the troops were not furlough’d without Mutinous behaviour in one Instance, and pathetic complaints in general, at a time when they were assured by their beloved Commander that Congress had done every thing in their Power, to do them Justice, and they had no reason to doubt the success of their recommendation to the states; what will be their feelings & behaviour when they hear that the plan is rejected? Our Assembly gave A final Negative to the Bill for adopting yr. Propositions, on the 3d. reading last week, and left the matter as they found it, except by a Law for the appropriation of the produce of Our taxes to be Collected next November to the payment of our civil list, the Interest & 1/10th. of the principal due for the depreciation to our Continental & State Officers & Soldiers, and the rest to be remitted to Congress, which is estimated at about £110,000. the whole tax being calculated (pretty accurately I believe) to produce £231,000. I should be the more concerned at this rejection, (tho’ I hope the consequences may not be so bad as you apprehend, since in some mode or other, the payment of the debt must be provided for) if Virga. stood alone, or by her example, might be supposed to induce other states to come into the Opposition; but this is not the case, since North Carolina had before also rejected it, almost unanimously.
The Assembly have become bidders to have the Session of Congress in this State or in it’s Vicinity. If Williamsburg is accepted they offer all the Public buildings & land there, & £100,000. to repair the Palace, build Hotels &c.—if any place on potowmack is accepted, they offer difft. sums in conjunction wth. Maryland, as it shall be on the North or South side of the river—the lands & Jurisdiction which are to accompany the Offers, I don’t distinctly recollect, having the Resolutions only at 2d. hand. I am Dr. Sir, Yr. very Affe. & Obt. Servt.
Edmd Pendleton
